By the court.

We are of opinion that the evidence, in this case, was not sufficient to sustain their verdict. It did not appear that the manufacturers and mechanicks bank was a corporation.
In tracing a title to real.estate through an individual, proof of the existence of the individual is always in fact given. The execution of the deed by him is proved by the subscribing witnesses who saw it signed and delivered ; or the hand writing of the subscribing wit nesses, in case of their death, or absence, is proved, which is evidence of the fact that they saw the grantor execute the instrument ; or a record of an acknowledgment of the instrument before a proper magistrate by the grantor is produ-*271ce3. In general nothing less than this is received in evidence in such a case.
In the case of a corporation the act of incorporation should be produced, or it should be shown in some way that the body whose deed is offered in evidence is a body politick, which can take and convey real estate. In this case there was no competent evidence that the manufacturer’s and mechanick’s bank was a corporation, anti the verdict must be set aside, and
A new trial granted-